Citation Nr: 1742682	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-11 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to service-connected diabetes mellitus type II and/or exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel



INTRODUCTION

The Veteran served in the United States Navy from August 1966 to June 1970. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado.

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection for disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). In accordance with Clemons, the Board has expanded the issue on appeal as reflected on the title page.

The Board notes that in a June 2014 Rating Decision, the Veteran was granted service connection for diabetes mellitus type II, diabetic retinopathy, bilateral peripheral neuropathy of the lower extremities, and diabetic nephropathy. That decision is considered a full grant of benefits sought on appeal, and the appeal concerning those claims is no longer before the Board. See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, remand is required to obtain Social Security Administration (SSA) records and VA examination and opinion.

First, remand is required to attempt to obtain SSA records. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016). This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the SSA. 38 C.F.R. § 3.159 (c)(2). SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits, and VA has a duty to assist the Veteran in gathering such records. See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits). Here, the Veteran stated in a correspondence that he was receiving disability payments for approximately ten years. Because it appears that the Veteran has received disability benefits from the SSA, the Board finds that a remand for all medical records held by SSA is necessary as it may impact the Veteran's claim. 

Second, remand is required to afford the Veteran a VA examination and opinion for his claim for service connection for a heart condition, to include as secondary to diabetes mellitus type II and/or exposure to herbicides. 

The Veteran was afforded a VA examination in October 2011. The examiner noted that the Veteran had chronic congestive heart failure but then cited a January 2007 cardiac catheterization stating that the irregularities found were common and did not indicate coronary artery disease or congestive heart failure. The examiner noted that the Veteran had cor pulmonale with good response to treatment for chronic obstructive pulmonary disease (COPD) and sleep apnea and that his dyspnea and mild edema were due to COPD and cor pulmonale. The examiner noted that the Veteran had no new health developments since 2007 to indicate the development of coronary artery disease or ischemic heart disease. The examiner noted no evidence of ischemic heart disease, and opined that the past history of congestive heart failure due to COPD and sleep apnea resolved likely due to treatment for his pulmonary condition. An opinion regarding the Veteran's claim to a heart condition secondary to diabetes or herbicide exposure was not provided. 

The Board notes a number of inconsistencies in the record regarding whether the Veteran has a present heart condition. First, the Board notes that contrary to the October 2011 examiner's finding, the January 2007 cardiac catheterization indicated mild coronary artery disease. Furthermore, the Board notes that in an April 2006 private treatment record, the Veteran was assessed with congestive heart failure due to ischemic heart disease.  Additionally, more recent treatment records indicate that the Veteran is still being treated with medication for congestive heart failure and coronary artery disease, albeit with a clear diagnosis. In that connection, the Board notes that a July 2010 private treatment record indicated that the Veteran had a history of coronary artery disease that was clinically quiescent and he remains on medications. A 2013 VA treatment record noted that the Veteran's history of present illness included congestive heart failure and coronary artery disease. The Board also notes that the Veteran stated in a January 2013 letter that his heart failure started prior to 1999 and stemmed from the use of diabetic medications in the 1990s, primarily Rezulin and Avandia.       

Given these inconsistencies of record, the Board finds that remand is required for a clarifying VA examination and opinion. 

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. After any additional records are associated with the claims file, provide the Veteran an appropriate examination to determine the etiology of any heart condition, to include congestive heart failure, coronary artery disease, and ischemic heart disease, found to be present at any time during the appeal period. The entire claims file must be made available to and reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner is requested to provide the following opinions:

a) Identify all heart conditions found to be present currently, or at any point during the appeal period. If coronary artery disease, ischemic heart disease, or congestive heart failure is not found, the examiner must address the prior diagnoses of these conditions and whether they are ischemic in nature.

b) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed heart disorder had its onset in, or is otherwise related to, active service?  

c) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed heart disorder is due to exposure to herbicides?

d) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed heart disorder was caused by the Veteran's service-connected diabetes mellitus type II?

e) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed heart disorder was aggravated by the Veteran's service-connected diabetes mellitus type II?

The examiner must also address/reconcile his/her conclusions with the following:

1) April 2006 private treatment record assessing congestive heart failure due to ischemic heart disease; 

2) January 2007 VA treatment record indicating mild coronary artery disease;

3) July 2010 private treatment record indicating a  history of coronary artery disease that is clinically quiescent; 

4) the Veteran's statements that his heart failure started prior to 1999 and stemmed from the use of diabetic medications, primarily Rezulin and Avandia; 

5) the October 2011 VA examination opinion that the Veteran's congestive heart failure was due to COPD; and 

6) VA treatment records indicating use of medication for a heart disorder during the appeal period.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




